                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


MARK DOWNEY,

                           Plaintiff,

v.                                              CIVIL ACTION NO. 2:19-cv-00497

UNITED STATES OF AMERICA, et al.,

                           Defendants.



                                         ORDER


      Before this Court are the Motion to Quash Sovereign Immunity, Motion to

Accommodate the Disabled, Motion to Expedite & Seal, and Motion to Refer Criminal

Case to the US Attorney filed by Plaintiff Mark Downey (“Plaintiff”). (ECF No. 3.) In

light of the Proposed Findings & Recommendation filed contemporaneously herewith

(ECF No. 7), Plaintiff’s Motion to Quash Sovereign Immunity, Motion to Accommodate

the Disabled, and Motion to Expedite are DENIED AS MOOT.

      As to Plaintiff’s Motion to Refer Criminal Case to the US Attorney, Plaintiff’s

“request is not cognizable because no citizen has an enforceable right to institute a

criminal prosecution.” Johnson v. Gray, No. CIV A 305-2064-SB, 2007 WL 201029, at

*1 n.2 (D.S.C. Jan. 22, 2007); see Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A]

private citizen lacks a judicially cognizable interest in the prosecution or nonprosecution

of another.”). Accordingly, the motion is DENIED.

      Finally, with respect to Plaintiff’s Motion to Seal, Plaintiff argues that it is

necessary to seal this matter “to curtail Government retaliation and to accommodate

under the Whistleblower Protection Act.” (ECF No. 3 at 8.) However, “[t]he press and
the public have a common law right of access to judicial documents,” Media Gen.

Operations, Inc. v. Buchanan, 417 F.3d 424, 428 (4th Cir. 2005), which creates a

presumption against sealing. This “right of public access . . . ‘may be abrogated only in

unusual circumstances.’”    Doe v. Public Citizen, 749 F.3d 246, 266 (4th Cir. 2014)

(quoting Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 182 (4th Cir. 1988)).

Specifically, “the presumption can be rebutted only by showing that ‘countervailing

interests heavily outweigh the public interests in access.’” Id. (quoting Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)). Given that Plaintiff purports

to sue the federal government, limiting public access to the documents in this case will

not be effective to shield Plaintiff’s filings from the government and prevent the

retaliation he claims will occur. Plaintiff has offered no other grounds to support his

motion to seal. (See ECF No. 3.) However, given the sensitive nature of the documents

Plaintiff attached to his Application to Proceed Without Prepayment of Fees or Costs (ECF

No. 1-1), those documents shall remain under seal.       All other documents shall be

unsealed. Accordingly, the Motion to Seal is GRANTED IN PART and DENIED IN

PART.

      IT IS SO ORDERED.

      The Clerk is DIRECTED to send a copy of this Order to counsel of record and to

any unrepresented party.

                                         ENTER:       December 3, 2019




                                           2
